DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2021, 07/28/2021, 10/26/2021, and 04/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selection unit” and “a transmission unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (US 2019/0182840; “Feng”).
Regarding claim 1, Feng teaches a terminal comprising: 
a selection unit [Feng ¶ 0178: the processor performs an autonomous radio resource allocation to select radio resources within a transmission window to be used for transmitting the data] that selects first resource candidates for sidelink transmission based on monitoring in a sensing window [Feng ¶ 0231: candidate radio resources are separated into primary subframes, where full sensing occurred, and secondary subframes, where no/partial sensing occurs (see also ¶ 0237: a not-sensed subframe leads to a lack of prediction information for subsequent subframe(s), which are thus considered as secondary subframes in contrast to primary subframes for which the sensing procedure has obtained all possible information (here, the sensed primary subframes is analogous to first candidate resources)], and 
specifies second resource candidates by excluding specific periodic resources that are reserved by another terminal from the first resource candidates [Feng ¶ 0269: sensing procedure is continuously performed by the vehicular UE until the time of the data transmission, and thus possible data transmissions by other devices colliding with the own data transmission may be detected; see Fig. 16: the flow chart shows radio resource candidate search and selection of resources in primary subframe (i.e. selecting first resource candidates) and a subsequent step of detecting collisions, via sensing, wherein resources are reselected if the collision is detected and the to be transmitted SA/data does not have priority; see also ¶ 0275: resource sensing procedure allows the vehicular UE to acquire information as to which radio resources are reserved by other transmitting devices, wherein these reserved radio resources may then be excluded from the radio resource allocation procedure that is performed by the vehicular UE to select radio resources for transmitting a scheduling assignment]; and 
a transmission unit [Feng ¶ 0180: transmitter of the transmitting device transmits the first scheduling assignment using the selected radio resources and transmits the first data using the selected radio resources] that performs sidelink transmission using a resource selected from the second resource candidates [Feng ¶ 0275, Fig. 16: SA are transmitted using the selected resources of those candidate resources of primary subframes, wherein resources that collide with other UE transmissions are excluded from the resource set].
Regarding claim 2, Feng teaches the terminal as claimed in claim 1, wherein the specific resources are resources which overlap with resources of a transmission period configured in the terminal [Feng ¶ 0275: resource sensing procedure allows the vehicular UE to acquire information as to which radio resources are reserved by other transmitting devices (i.e. specific resources; see ¶ 0268: planned transmission resources that collide with data transmissions of another UE), wherein these reserved radio resources may then be excluded from the radio resource allocation procedure that is performed by the vehicular UE to select radio resources for transmitting a scheduling assignment].
Regarding claim 3, Feng teaches a transmission method executed by a terminal comprising: 
selecting first resource candidates for sidelink transmission based on monitoring in a sensing window [Feng ¶ 0231: candidate radio resources are separated into primary subframes, where full sensing occurred, and secondary subframes, where no/partial sensing occurs (see also ¶ 0237: a not-sensed subframe leads to a lack of prediction information for subsequent subframe(s), which are thus considered as secondary subframes in contrast to primary subframes for which the sensing procedure has obtained all possible information (here, the sensed primary subframes is analogous to first candidate resources)]; 
specifying second resource candidates by excluding specific periodic resources that are reserved by another terminal from the first resource candidates [Feng ¶ 0269: sensing procedure is continuously performed by the vehicular UE until the time of the data transmission, and thus possible data transmissions by other devices colliding with the own data transmission may be detected; see Fig. 16: the flow chart shows radio resource candidate search and selection of resources in primary subframe (i.e. selecting first resource candidates) and a subsequent step of detecting collisions, via sensing, wherein resources are reselected if the collision is detected and the to be transmitted SA/data does not have priority; see also ¶ 0275: resource sensing procedure allows the vehicular UE to acquire information as to which radio resources are reserved by other transmitting devices, wherein these reserved radio resources may then be excluded from the radio resource allocation procedure that is performed by the vehicular UE to select radio resources for transmitting a scheduling assignment]; and 
performing sidelink transmission using a resource selected from the second resource candidates [Feng ¶ 0275, Fig. 16: SA are transmitted using the selected resources of those candidate resources of primary subframes, wherein resources that collide with other UE transmissions are excluded from the resource set].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474